Citation Nr: 0430103	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
contusion to the left eye, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from December 1962 to January 
1965, and from May 1967 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that the veteran requested a personal 
hearing.  He was notified of the date, time, and location of 
that hearing by a VA letter dated in July 2004.  The veteran 
withdrew his request for a hearing in August 2004.  There are 
no other outstanding hearing requests of record.

The issue of entitlement to an increased rating for residuals 
of a contusion to the left eye is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The objective evidence of record has not shown that that the 
veteran engaged in combat during active service, that he has 
PTSD that is due to a personal assault, or that his alleged 
stressors have been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2002 statement of the case and 
supplemental statements of the case issued in March and 
August 2003, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a May 2002 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Regulations provide that service connection will be granted 
for PTSD when there is medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required.  See 38 C.F.R. § 3.304(f) (2003).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
supporting evidence that corroborate the statements to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

If PTSD is based on personal assault, evidence from sources 
other than the veteran's records may corroborate his account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

With respect to the veteran's claim of entitlement to service 
connection for PTSD based on personal assault, in a March 
1978 statement, the veteran asserted that head had been 
beaten while stationed in Germany.  In a May 2002 PTSD 
personal assault questionnaire, the veteran indicated that he 
had changes in performance evaluations, episodes of 
depression, panic attacks, or anxiety, and unexplained 
economic or social behavior.  The RO, in August 2002, 
requested that the veteran be afforded a VA examination.  At 
that time, it was noted that the veteran had been beaten 
during service and that a diagnosis of PTSD may be linked to 
his in-service beating.  The subsequent VA examination 
report, dated in September 2002, indicated that the veteran's 
PTSD was due to his traumatic Vietnam experiences.  The 
examiner did not link the veteran's PTSD to any in-service 
personal assault.

With respect to entitlement to service connection for PTSD 
based on claimed participation in combat, the Board finds 
that the evidence of record does not indicate that the 
veteran engaged in combat with the enemy during active 
service.  First, his military occupational specialty while in 
Vietnam was that of a "cargo handler."  There is no 
specific indication in the veteran's service records that he 
was assigned or participated in combat duties.  Second, none 
of the veteran's awarded medals or decorations show combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive an award for 
combat service is probative evidence that he likely did not 
participate in combat.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors he described 
actually occurred in order to warrant service connection.  In 
an effort to assist the veteran, he was sent a letter in May 
2002 requesting the "stressors" that he experienced during 
service.  He was also given forms to describe any such 
incidents that he experienced during service, along with a 
request for location(s), date(s), and the names of other 
people who were either involved in the event or who may have 
witnessed the event.  In a May 2002 statement, the veteran 
stated that he had seen dead bodies floating in a river and 
that he was awoken at times by incoming rounds.  He also 
stated that he had to guard a garbage dump and was shot in 
the neck by a sniper.  He maintained that these experiences 
were very stressful to him.  On separate occasions, the 
veteran reported being shot at while he drove a truck during 
service. 

In an April 2002 letter from the U.S. Center for Unit Records 
Research, it was noted that the information received on 
behalf of the veteran was "insufficient to conduct 
meaningful research."  The veteran was requested to include 
the incident and date to within sixty days, type and 
location, number and full names of casualties, unit 
designations to the company level, and other units involved, 
in order to verify his stressors.  In an April 2003 response, 
the veteran stated that he felt it was impossible to remember 
every little detail.  He did not submit the specific 
information that had been requested.  As such, his reported 
stressors have not been verified.

Finally, as stated previously, a grant of service connection 
for PTSD also requires evidence showing that a current 
disability exists.  During VA outpatient treatment from 
September 2000 to July 2002, the veteran was diagnosed with 
PTSD on several occasions.  During that time he complained of 
nightmares, anxiety, depression, irritability, temper 
outbursts, and insomnia.  He denied being suicidal or 
homicidal.  At his September 2002 VA examination, the 
examiner diagnosed the veteran with PTSD based on traumatic 
Vietnam War experiences, flashbacks reference same, 
nightmares, poor temper control, enhanced startle response, 
and social withdrawal.  

While the record shows that the veteran has been diagnosed 
with PTSD, there is no objective evidence that he engaged in 
combat during active service or that his alleged stressors 
have been verified.  As such, service connection must be 
denied.  While the veteran has been diagnosed with PTSD on 
several occasions, his PTSD has been linked to stressors that 
have not been verified.  In addition, while the veteran 
reported that he was assaulted during service, the September 
2002 VA examiner instead linked the veteran's PTSD to his 
"traumatic Vietnam War experiences."  His personal assault 
was not listed as a cause of his PTSD.  

As the record does not contain evidence that the veteran 
engaged in combat during active service, has stressors other 
than the personal assault that have been verified by credible 
supporting evidence, or has been diagnosed with PTSD that is 
due to personal assault, service connection must be denied.  
The Board is cognizant of the fact that the veteran feels he 
has PTSD due to stressful experiences during active service; 
however, he lacks the medical expertise necessary to diagnose 
a specific psychiatric disorder.  It is now well established 
that a person without medical training, such as the veteran, 
is not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied.


REMAND

The Board finds that additional development is necessary for 
the veteran's claim of entitlement to an increased rating for 
residuals of a contusion to the left eye.  

The Board notes that evidence was received at the RO in 
February 2004 in support of the veteran's increased rating 
claim.  However, it does not appear that the RO considered 
this evidence in adjudicating the veteran's claim and there 
is no evidence that he submitted a waiver of the right to 
initial consideration of the evidence by the RO.    

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration or obtain waiver of initial RO 
consideration of that evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted. Accordingly, this case is REMANDED to the RO for 
the following actions:

The RO should then readjudicate the 
veteran's increased rating claim, with 
consideration of the additional medical 
evidence that was submitted without RO 
review in February 2004.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



